Jose Perraza, Appellant,
v.
The State of Florida, Appellee.
No. 3D06-2749.
District Court of Appeal of Florida, Third District.
Opinion filed November 19, 2008.
Bennett H. Brummer, Public Defender, and Marti Rothenberg, Assistant Public Defender, for appellant.
Bill McCollum, Attorney General, and Lunar Claire Alvey, Assistant Attorney General, for appellee.
Before RAMIREZ and WELLS, JJ., and SCHWARTZ, Senior Judge.
PER CURIAM.
The cause is remanded to the trial court with directions to issue an order clarifying the exact amount of time with which the defendant is to be credited for time served.
Not final until disposition of timely filed motion for rehearing.